COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS

                                                    §
  EDWARD DAVIS,                                                     No. 08-21-00194-CV
                                                    §
                         Appellant,                                    Appeal from the
  v.                                                §
                                                                     171st District Court
  THE CITY OF EL PASO, ONE GAS                      §
  INC. DBA TEXAS GAS SERVICE, INC.,                               of El Paso County, Texas
  MARTINEZ BROS. LANDSCAPING,                       §
  LLC DBA MB KEYSTONE                                               (TC# 2019DCV2406)
  CONTRACTORS, AND WESTSIDE                         §
  WELDING, INC.,
                                                    §
                        Appellees.
                                            O R D E R

       On October 20, 2021, Appellant filed notice of appeal in the above-styled and numbered cause.
The notice of appeal is late, but it was filed within fifteen days after the deadline for the notice of appeal
to be filed. A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by TEX.R.APP.P. 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). However, an appellant must still provide the Court with a reasonable
explanation for the late filing of the notice of appeal before the Court may accept the appeal.
Accordingly, Appellant is ordered to respond in writing and provide the Court with a reasonable
explanation for filing the notice of appeal late. See TEX.R.APP.P. 10.5(b)(1)(C), 26.3; Verburgt, 959
S.W.2d at 617. The explanation is due to be filed no later than November 4, 2021. If Appellant fails to
comply with this order, the appeal is subject to dismissal without further notice.

       IT IS SO ORDERED this 25th day of October, 2021.

                                               PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.